DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-9, 11, 13-16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10206218. Although the claims at issue are not identical, they are not patentably distinct from each the patent’s claim discloses receiving a first message and send a second message between an AP and station wherein the first and second message comprising the sub-channels to use in scheduled period.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Wang [US 2015/0382283].
As claim 1, Quan discloses a station (STA) [Fig 3, Ref 306] comprising an antenna; and a processor operatively coupled to the antenna; the processor and the antenna configured to send, to an access point (AP), a first message comprising a first channel information field that includes a list channels, wherein each channel of the list channels bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the list Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period [Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during 
As claim 2, Quan discloses the processor and the antenna are further configured to monitor the secondary channel allowed for the SST operation during the TWT period [Par. 0105].
As claim 4, Quan discloses the STA is initially configured to operate a primary channel [Figs 10-12, P is primary channel].
As claim 6, Quan discloses the second message comprises a beacon frame [Par. 0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.
As claim 11, this claim rejects with similar rational as claim 4.
As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.
As claim 18, this claim rejects with similar rational as claim 4.
As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan fails to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a lowest numbered channel from one or more subchannels represented by the first bitmap or the second bitmap [Par. 0418 and 0459].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
As claim 22, this claim rejects with similar rational as claim 21.
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Gong [US 2011/0235576] and Wang [US 2015/0382283].
As claim 1, Quan discloses a station (STA) [Fig 3, Ref 306] comprising an antenna; and a processor operatively coupled to the antenna; the processor and the antenna configured to send, to an access point (AP), a first message comprising a first channel information field that includes a list channels, wherein each channel of the list channels bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the list channels set to one (1) to indicate a secondary channel requested for sub-channel selective transmission (SST) as a temporary channel during a target wake time (TWT) period [Fig 3, Ref 306 send a message to Ref 304 AP, Par. 0105, Ref 306 send a message to AP which includes a list of channels for sub-channel selective operation that it is preferred channels to be used during TWT period wherein UE senses and selects the idle channels wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period [Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].

As claim 2, Quan discloses the processor and the antenna are further configured to monitor the secondary channel allowed for the SST operation during the TWT period [Par. 0105].
As claim 4, Quan discloses the STA is initially configured to operate a primary channel [Figs 10-12, P is primary channel].
As claim 6, Quan discloses the second message comprises a beacon frame [0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.
As claim 11, this claim rejects with similar rational as claim 4.
As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.

As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan and Gong fail to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a lowest numbered channel from one or more subchannels represented by the first bitmap or the second bitmap [Par. 0418 and 0459].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period as disclosed by Wang into the teaching of Quan and Gong.  The motivation would have been to prevent a hidden terminal.
As claim 22, this claim rejects with similar rational as claim 21.
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
In response to pages 9-10, the applicant states that the combination of the prior arts do not disclose the claimed invention.  However, the examiner respectfully disagree with applicant because Quan discloses a method and system for exchanging messages including channel indicator between AP and station which includes a list of channels that use during TWT period wherein list of channels is selected using SST operation 
In response to pages 10-11, the applicant states that the combination of the prior arts do not disclose the claimed invention.  However, the examiner respectfully disagree with applicant because Quan discloses a method and system for exchanging messages including channel indicator between AP and station which includes a list of channels that use during TWT period wherein list of channels is selected using SST operation and channel has a minimum bandwidth 1 Mhz in BBS associated with AP [Par. 0095-0098 discloses a channel indicator message such as beacon which includes channels in BSS and using channel bitmap and Par. 0105 discloses exchanging message between AP and station to select the channels “SST” for using temporary channels during TWT period wherein the channel has minimum width 1 Mhz in BSS of AP operation that applying to RAW and Gong discloses the messages was exchanged between the AP and station which selects the channels to be use during communication 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414